Civilian pay; dismissal; laches. — This case came before the court on plaintiff’s and defendant’s motions for summary *943judgment. Upon consideration thereof, together with the opposition thereto and oral argument of counsel, the court, on May 18,1962, concluded, on the basis of U.S. ex rel. Arant v. Lane, 249 U.S. 367, and Bailey v. United States, 144 Ct. Cl. 720, that plaintiff’s alleged claim is barred by laches, and ordered that the petition be dismissed. Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 371 U.S. 895.